DETAILED ACTION
This office action is a response to the Request for Continued Examination (RCE) filed on April 26, 2022.
Claims 1, 2, 6, 7, 12-15, 21 and 22 are pending.
Claims 1, 2, 6, 7, 12-15, 21 and 22 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 6, 7, 12-15, 21 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below according to the amended claims (See Office Action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 7, 12, 14, 15, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. U.S. Patent Application Publication 2019/0104549, hereinafter Deng, in view of Kishiyama et al. WIPO Publication WO 2015/115376 (US 2016/0345216 used as a machine translation), hereinafter Kishiyama.

Regarding Claim 1, Deng discloses a wireless communication method (Abstract; Figure 1, 11-14, 22 and 23) comprising: 
transmitting, from a base station (BS), multiple downlink (DL) signals (2201 of Figure 22; Paragraph [0126-0130, 0247 and 0326] beam-specific PRACH transmission which employ parallel transmission and PRACH spatial diversity by using the processes disclosed above to (1) receive multiple DL control channels, DL beams and/or references signals in, for example, step 2201); 
receiving, with a user equipment (UE), two or more DL signals of the multiple DL signals; and controlling, with the UE, transmission of a Physical Random Access Channel (PRACH) based on the number of the two or more DL signals of the group (Figure 22 and 23; Paragraph [0247-0250] The SCmB may transmit the corresponding configuration information and RA resource sets which correspond to the configuration information to the mWTRU; Upon receiving the configuration information and RA resource sets, the mWTRU may select a RA resource set based on the configuration information. It will be appreciated that the configuration information and RA resources sets may be transmitted to the mWTRU in separate transmissions at separate times, and, in some cases, the RA resource sets may be provided to the mWTRU prior to or subsequent to the request for configuration information. An RA resource set or sets and/or SIB is transmitted by the SCmB and received by the mWTRU (2301). The mWTRU selects an RA resource set from those RA sets received, and begins to perform an RA procedure based on the selected RA set (e.g., further selecting a preamble provided in the selected RA resource set, further selecting a physical resource such as a directional mWTRU uplink (UL) transmit beam for transmitting the selected preamble based on the selected preamble, further determining a RAR window for monitoring for a specific RAR, etc.) Random access resource set contents are disclosed herein. An RA resource set may include a set of one or more PRACH resources, for example, preambles and/or resources in time and/or frequency, and one or more associated PRACH parameters, for example, transmission and/or RA procedure parameters; Paragraph [0315] An mWTRU may obtain or select multiple PRACH resource sets (i.e., RA resource sets) based on a best DL beam or beams, for example, a DL beam used for Sync, SIB, and the like, or one or more DL beams above a threshold. An mWTRU may select multiple RA resource sets or one or more groups of RA resource sets based on any of the RA resource set selection procedures disclosed herein (e.g., based on configuration received from the SCmB, measurement information received from the SCmB and/or measurement information acquired (i.e., measured) by the mWTRU from a DL beam); That is based on the received two or more downlink signals assigned to a group the UE controls transmission of a PRACH based on the downlink signals of the group), 
wherein the two or more DL signals are associated with a resource of the PRACH for the group (Figure 22 and 23; Paragraph [0126-0130, 0247 and 0326] beam-specific PRACH transmission which employ parallel transmission and PRACH spatial diversity by using the processes disclosed above to (1) receive multiple DL control channels, DL beams and/or references signals in, for example, step 2201; Paragraph [0315] An mWTRU may obtain or select multiple PRACH resource sets (i.e., RA resource sets) based on a best DL beam or beams, for example, a DL beam used for Sync, SIB, and the like, or one or more DL beams above a threshold. An mWTRU may select multiple RA resource sets or one or more groups of RA resource sets based on any of the RA resource set selection procedures disclosed herein (e.g., based on configuration received from the SCmB, measurement information received from the SCmB and/or measurement information acquired (i.e., measured) by the mWTRU from a DL beam)).
Deng discloses transmission and reception of multiple downlink signals and controlling transmission of a PRACH based on the two or more DL signals in which resources are determined according to the PRACH for groups. Deng discloses DL signal groups and reception of various resource information for PRACH based on the DL signal groups but may not explicitly disclose notifying, with the BS, the UE of a number of the two or more DL signals assigned to a group.
However, Kishiyama more specifically teaches notifying, with the BS, the UE of a number of the two or more DL signals assigned to a group (Figure 12, 20 and 24-25; Paragraph [0132-0137 and 0147-0154] Measurement reference signals that are transmitted by a plurality of narrow beams belonging to a beam group ID for transmitting SSS are mapped above and below the SSS. measurement reference signal blocks are mapped (above and below PSS, above and below SSS) per one beam group. The numbers of #0˜#6 in FIG. 20 indicate beam group IDs respectively. These pieces of information may be received from the macro base station 10 by reporting the beam group ID #1 of the site A and the beam group ID #5 of the site B to the macro base station 10 as a measurement report, or, in an earlier stage (a stage where the user apparatus 20 enters the coverage of the macro base station 10, or the like); The user apparatus 20 may receive, from the macro base station 10, correspondence information between each beam group ID of each site, and resources and sequences of measurement reference signals. Also, the information may be obtained by a method other than these; Paragraph [0110-0111] As the uplink channel for transmitting the feedback information by the user apparatus 20, for example, a physical uplink control channel (PUCCH/EPUCCH) defined in LTE or a random access channel (PRACH) can be used, but, the channel is not limited to these; That is the base station  notifies the UE of a number of two or more DL signals assigned to a group and the UE can perform PRACH feedback communication according to the number of the two or more DL signals of the group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Deng with the teachings of Kishiyama. Kishiyama provides a solution in which the specific beam is effectively selected for use by user apparatus for communication among several beams. The tolerance with respect to mobility is improved rather than narrow beam. The complexity of beam search is reduced (Kishiyama Abstract; Paragraph [0006-0031]).

Regarding Claim 2, Deng in view of Kishiyama disclose the wireless communication method according to Claim 1. Deng in view of Kishiyama further disclose wherein the multiple DL signals are Synchronization Signals (SSs) (Deng Paragraph [0126 and 0272] Primary Synchronization Signal (PSS), Secondary Synchronization Signal (SSS); Kishiyama Figure 14, 18 and 19; Paragraph [0077 and 0127])).

Regarding Claim 6, Deng in view of Kishiyama disclose the wireless communication method according to Claim 1. Deng in view of Kishiyama further disclose notifying, with the BS, the UE of a PRACH resource configuration (Figure 22 and 23; Paragraph [0220-0222 and 0248-0252] An RA resource set may include a set of one or more PRACH resources and one or more associated PRACH parameters. Different PRACH resources in the same RA resource set may have the same or different associated parameters. An RA resource set or sets and/or SIB is transmitted by the SCmB and received by the mWTRU).

Regarding Claim 7, Deng in view of Kishiyama disclose the wireless communication method according to Claim 6. Deng in view of Kishiyama further disclose wherein the PRACH resource configuration includes at least one of starting timing, a frequency offset, duration, a PRACH format, a PRACH sequence, and a PRACH sequence set in each of the DL signal groups (Deng Figure 22 and 23; Paragraph [0220-0222 and 0231-0252 and 0288] The PRACH format may indicate preamble transmission parameters such as the duration of the PRACH transmission in number of symbols, a number of TTIs, or a number of sub-frames, the length of a guard period, the length of a cyclic prefix, etc. The indication of the preamble transmission parameters may be explicit with enumerated parameters or may be represented by one or more indices into a pre-defined configuration that may define a combination of PRACH format parameters. The PRACH format of a RA resource set may be related to certain characteristics of an SCmB uplink receive beam which may be associated with the RA resource set, for example, a beamforming gain).

Regarding Claim 12, Deng in view of Kishiyama disclose the wireless communication method according to Claim 1. Deng in view of Kishiyama further disclose wherein the multiple DL signals are Broadcast Channels (BCHs) or Demodulation Reference Signals (DM- RSs) (Deng Figure 5, 14, 19 and 22; Paragraph [0092, 0126-0127 and 0243] Downlink channels and signals may include one or more of mmW synchronization signal, mmW broadcast channel, mmW cell reference signal, mmW beam reference signal, mmW beam control channel, mmW beam data channel, mmW hybrid Automatic Repeat reQuest (ARQ or HARQ) indicator channel, mmW demodulation reference signal, Primary Synchronization Signal (PSS), Secondary Synchronization Signal (SSS), DeModulation Reference Signal (DMRS); Kishiyama Page 5).

Regarding Claim 14, Deng discloses a base station (BS) (Abstract; Figure 1, 11-14, 22 and 23) comprising: 
a transmitter that transmits, to a user equipment (UE): multiple downlink (DL) signals that comprise two or more DL signals (2201 of Figure 22; Paragraph [0126-0130, 0247 and 0326] beam-specific PRACH transmission which employ parallel transmission and PRACH spatial diversity by using the processes disclosed above to (1) receive multiple DL control channels, DL beams and/or references signals in, for example, step 2201); 
and a processor that allocates the two or more DL signals to a Physical Random Access Channel (PRACH) resource for the group, wherein the processor controls a reception of the PRACH transmitted based on the number of the two or more DL signals from the UE for the group (Figure 22 and 23; Paragraph [0247-0250] The SCmB may transmit the corresponding configuration information and RA resource sets which correspond to the configuration information to the mWTRU; Upon receiving the configuration information and RA resource sets, the mWTRU may select a RA resource set based on the configuration information. It will be appreciated that the configuration information and RA resources sets may be transmitted to the mWTRU in separate transmissions at separate times, and, in some cases, the RA resource sets may be provided to the mWTRU prior to or subsequent to the request for configuration information. An RA resource set or sets and/or SIB is transmitted by the SCmB and received by the mWTRU (2301). The mWTRU selects an RA resource set from those RA sets received, and begins to perform an RA procedure based on the selected RA set (e.g., further selecting a preamble provided in the selected RA resource set, further selecting a physical resource such as a directional mWTRU uplink (UL) transmit beam for transmitting the selected preamble based on the selected preamble, further determining a RAR window for monitoring for a specific RAR, etc.) Random access resource set contents are disclosed herein. An RA resource set may include a set of one or more PRACH resources, for example, preambles and/or resources in time and/or frequency, and one or more associated PRACH parameters, for example, transmission and/or RA procedure parameters; Paragraph [0315] An mWTRU may obtain or select multiple PRACH resource sets (i.e., RA resource sets) based on a best DL beam or beams, for example, a DL beam used for Sync, SIB, and the like, or one or more DL beams above a threshold. An mWTRU may select multiple RA resource sets or one or more groups of RA resource sets based on any of the RA resource set selection procedures disclosed herein (e.g., based on configuration received from the SCmB, measurement information received from the SCmB and/or measurement information acquired (i.e., measured) by the mWTRU from a DL beam); That is based on the received two or more downlink signals assigned to a group the UE controls transmission of a PRACH based on the downlink signals of the group).  
Deng discloses transmission and reception of multiple downlink signals and controlling transmission of a PRACH based on the two or more DL signals in which resources are determined according to the PRACH for groups. Deng discloses DL signal groups and reception of various resource information for PRACH based on the DL signal groups but may not explicitly disclose a transmitter that transmits a number of the two or more DL signals assigned to a group.
However, Kishiyama more specifically teaches a transmitter that transmits a number of the two or more DL signals assigned to a group (Figure 12, 20 and 24-25; Paragraph [0132-0137 and 0147-0154] Measurement reference signals that are transmitted by a plurality of narrow beams belonging to a beam group ID for transmitting SSS are mapped above and below the SSS. measurement reference signal blocks are mapped (above and below PSS, above and below SSS) per one beam group. The numbers of #0˜#6 in FIG. 20 indicate beam group IDs respectively. These pieces of information may be received from the macro base station 10 by reporting the beam group ID #1 of the site A and the beam group ID #5 of the site B to the macro base station 10 as a measurement report, or, in an earlier stage (a stage where the user apparatus 20 enters the coverage of the macro base station 10, or the like); The user apparatus 20 may receive, from the macro base station 10, correspondence information between each beam group ID of each site, and resources and sequences of measurement reference signals. Also, the information may be obtained by a method other than these; Paragraph [0110-0111] As the uplink channel for transmitting the feedback information by the user apparatus 20, for example, a physical uplink control channel (PUCCH/EPUCCH) defined in LTE or a random access channel (PRACH) can be used, but, the channel is not limited to these; That is the base station  notifies the UE of a number of two or more DL signals assigned to a group and the UE can perform PRACH feedback communication according to the number of the two or more DL signals of the group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Deng with the teachings of Kishiyama. Kishiyama provides a solution in which the specific beam is effectively selected for use by user apparatus for communication among several beams. The tolerance with respect to mobility is improved rather than narrow beam. The complexity of beam search is reduced (Kishiyama Abstract; Paragraph [0006-0031]).

Regarding Claim 15, Deng in view of Kishiyama disclose the BS according to Claim 14. Deng in view of Kishiyama further disclose wherein the multiple DL signals are Synchronization Signals (SSs) (Deng Paragraph [0126 and 0272] Primary Synchronization Signal (PSS), Secondary Synchronization Signal (SSS); Kishiyama Figure 14, 18 and 19; Paragraph [0077 and 0127])).

Regarding Claim 21, Deng discloses a user equipment (UE) (Abstract; Figure 1, 11-14, 22 and 23) comprising: 
a receiver that receives, from a base station (BS): two or more downlink (DL) signals (2201 of Figure 22; Paragraph [0126-0130, 0247 and 0326] beam-specific PRACH transmission which employ parallel transmission and PRACH spatial diversity by using the processes disclosed above to (1) receive multiple DL control channels, DL beams and/or references signals in, for example, step 2201); 
and a processor that controls transmission of a Physical Random Access Channel (PRACH) based on the number of the two or more DL signals of the group, wherein the two or more DL signals are associated with a resource of the PRACH for the group (Figure 22 and 23; Paragraph [0247-0250] The SCmB may transmit the corresponding configuration information and RA resource sets which correspond to the configuration information to the mWTRU; Upon receiving the configuration information and RA resource sets, the mWTRU may select a RA resource set based on the configuration information. It will be appreciated that the configuration information and RA resources sets may be transmitted to the mWTRU in separate transmissions at separate times, and, in some cases, the RA resource sets may be provided to the mWTRU prior to or subsequent to the request for configuration information. An RA resource set or sets and/or SIB is transmitted by the SCmB and received by the mWTRU (2301). The mWTRU selects an RA resource set from those RA sets received, and begins to perform an RA procedure based on the selected RA set (e.g., further selecting a preamble provided in the selected RA resource set, further selecting a physical resource such as a directional mWTRU uplink (UL) transmit beam for transmitting the selected preamble based on the selected preamble, further determining a RAR window for monitoring for a specific RAR, etc.) Random access resource set contents are disclosed herein. An RA resource set may include a set of one or more PRACH resources, for example, preambles and/or resources in time and/or frequency, and one or more associated PRACH parameters, for example, transmission and/or RA procedure parameters; Paragraph [0315] An mWTRU may obtain or select multiple PRACH resource sets (i.e., RA resource sets) based on a best DL beam or beams, for example, a DL beam used for Sync, SIB, and the like, or one or more DL beams above a threshold. An mWTRU may select multiple RA resource sets or one or more groups of RA resource sets based on any of the RA resource set selection procedures disclosed herein (e.g., based on configuration received from the SCmB, measurement information received from the SCmB and/or measurement information acquired (i.e., measured) by the mWTRU from a DL beam); That is based on the received two or more downlink signals assigned to a group the UE controls transmission of a PRACH based on the downlink signals of the group), 
and wherein the two or more DL signals are included in multiple DL signals transmitted from the BS (Figure 22 and 23; Paragraph [0126-0130, 0247 and 0326] beam-specific PRACH transmission which employ parallel transmission and PRACH spatial diversity by using the processes disclosed above to (1) receive multiple DL control channels, DL beams and/or references signals in, for example, step 2201; Paragraph [0315] An mWTRU may obtain or select multiple PRACH resource sets (i.e., RA resource sets) based on a best DL beam or beams, for example, a DL beam used for Sync, SIB, and the like, or one or more DL beams above a threshold. An mWTRU may select multiple RA resource sets or one or more groups of RA resource sets based on any of the RA resource set selection procedures disclosed herein (e.g., based on configuration received from the SCmB, measurement information received from the SCmB and/or measurement information acquired (i.e., measured) by the mWTRU from a DL beam)).
Deng discloses transmission and reception of multiple downlink signals and controlling transmission of a PRACH based on the two or more DL signals in which resources are determined according to the PRACH for groups. Deng discloses DL signal groups and reception of various resource information for PRACH based on the DL signal groups but may not explicitly disclose receiving a number of the two or more DL signals assigned to a group.
However, Kishiyama more specifically teaches receiving a number of the two or more DL signals assigned to a group (Figure 12, 20 and 24-25; Paragraph [0132-0137 and 0147-0154] Measurement reference signals that are transmitted by a plurality of narrow beams belonging to a beam group ID for transmitting SSS are mapped above and below the SSS. measurement reference signal blocks are mapped (above and below PSS, above and below SSS) per one beam group. The numbers of #0˜#6 in FIG. 20 indicate beam group IDs respectively. These pieces of information may be received from the macro base station 10 by reporting the beam group ID #1 of the site A and the beam group ID #5 of the site B to the macro base station 10 as a measurement report, or, in an earlier stage (a stage where the user apparatus 20 enters the coverage of the macro base station 10, or the like); The user apparatus 20 may receive, from the macro base station 10, correspondence information between each beam group ID of each site, and resources and sequences of measurement reference signals. Also, the information may be obtained by a method other than these; Paragraph [0110-0111] As the uplink channel for transmitting the feedback information by the user apparatus 20, for example, a physical uplink control channel (PUCCH/EPUCCH) defined in LTE or a random access channel (PRACH) can be used, but, the channel is not limited to these; That is the base station  notifies the UE of a number of two or more DL signals assigned to a group and the UE can perform PRACH feedback communication according to the number of the two or more DL signals of the group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Deng with the teachings of Kishiyama. Kishiyama provides a solution in which the specific beam is effectively selected for use by user apparatus for communication among several beams. The tolerance with respect to mobility is improved rather than narrow beam. The complexity of beam search is reduced (Kishiyama Abstract; Paragraph [0006-0031]).


Regarding Claim 22, Deng in view of Kishiyama disclose the UE according to Claim 21. Deng in view of Kishiyama further disclose wherein the multiple DL signals are Synchronization Signals (SSs) (Deng Paragraph [0126 and 0272] Primary Synchronization Signal (PSS), Secondary Synchronization Signal (SSS); Kishiyama Figure 14, 18 and 19; Paragraph [0077 and 0127])).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Kishiyama as applied to claim 7 above, and further in view of Dinan U.S. Patent Application Publication 2013/0336295, hereinafter Dinan.

Regarding Claim 13, Deng in view of Kishiyama disclose the wireless communication method according to Claim 7. Deng in view of Kishiyama fail to explicitly disclose wherein parameters of the starting timing, the frequency offset, the duration, the PRACH forma, the PRACH sequence, and the PRACH sequence set are common values in each of the DL signal groups.
However, Dinan more specifically teaches wherein parameters of the starting timing, the frequency offset, the duration, the PRACH forma, the PRACH sequence, and the PRACH sequence set are common values in each of the DL signal groups (Paragraph [0043] PRACH configuration parameters common to UEs. RACH common configuration parameters may also include power: power ramping parameter(s) for preamble transmission; and max number of preamble transmission parameter. It is more efficient to use common parameters for RACH configuration, since different UEs will share the same random access channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Deng in view of Kishiyama with the teachings of Dinan. Dinan provides a solution in which physical radio transmission can be enhanced by dynamically or semi-dynamically changing the modulation and coding scheme depending on transmission requirements and radio conditions. The processing requirements in the wireless device, the signaling overhead and the battery power consumption in the wireless device are reduced. It is more efficient to use common parameters for RACH configuration, since different UEs will share the same random access channel (Dinan Abstract; Paragraph [0043 and 0049]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414